DETAILED ACTION
Status of Claims:
Claims 1-6, 8-14, 17, 18, 20, and 22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive, however Srinivasan is no longer used in the current rejection. The applicant argues that the claimed volume ratios would not have been obvious because Srinivasan teaches volumes ratios outside of the claimed range. This argument is not persuasive because Srinivasan was used to teach the correlation between the retention time and the volume, not the specific volumes. The retention times are disclosed by Shih and render the volume ratios obvious. The applicant further argues that it is not known that there is a liner relationship between hydraulic retention time and volume. This argument is not persuasive because HRT is equal to the volume divided by the volumetric flow rate. As the volumetric flowrate is the same . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1-6, 8-12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (USPN 5,525,229).

Regarding Claim 1:
	Shih teaches the wastewater treatment process, comprising providing a wastewater to a first reactor (first phase) having a first set of operating conditions and supplying an effluent produced from the first reactor to a second reactor (first methanation phase) having a second set of operating conditions (see col. 2 lines 18-20), and feeding an effluent produced from the second reactor to a third reactor operating under a third set of operating conditions (third chamber 26) (see col. 6 lines 55-60) wherein: (a) the first set of operating conditions includes anaerobic conditions, a hydraulic and solids retention time (retention time) of from 1 hour to 4 days (see col. 5 lines 6-9), a temperature of from 30 to 70 °C (45-60°C) (see col. 2 lines 21-24) and a pH of from 6.5 to 10 (6.5 to 805) (see col. 5 lines 42-45); and (b) the second set of operating conditions includes anaerobic conditions, a hydraulic and solids retention time of from 3 to 10 days (3 to 10 and preferably about 4 days) (see col. 6 lines 1-2) and a temperature of from 30 to 70 °C (45-60C) (see col. 2 lines 30-32) and (c) the third set of operating conditions includes anaerobic conditions (anaerobic digestion) (see col. 6 lines 64-66), a hydraulic and solids retention time of from 3 to 10 days (2 to 10 and preferably about 5 days) (see col. 6 lines 56-60) and a temperatures of 25 to 35°C (see col. 6 lines 58-60).

	Shih does not explicitly teach the temperature range of 30 to 70°C. However given that the prior art range of 25 to 35 °C overlaps the claims range of 30 to 70°C a prima facie case of obviousness exists and it would have been obvious for one skilled in the art to use a temperature between 30 to 70°C (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).
	Shih does not disclose the volume ratio between the first reactor and the second reactor or the second reactor and the third reactor. Shih further teaches that the residence time is longer in the second reactor than the first reactor and equal or longer in the third reactor than the second. As the retention time within a reactor directly correlates to the volume of the reactor, and there is no change in volumetric flow rate between the reactors of Shih the volume ratio between the reactors will be equal to the retention time ratios (one skilled in the art would be capable of a simple calculation to determine the volume ratio). The volume ratio between the first and second reactor of Shih (using the preferred second reactor retention time) is between 1:1 (both reactors at 4 day retention times) and 1:96 (1 hour retention time in the first reactor and 4 days in the second). As the volume ratio of between 1:1 and 1:96 fully encompasses the claimed range of 1:8 and 1:15, a prima facie case of 

Regarding Claim 2:
	Shih, as previously modified, teaches the process according to claim 1, wherein the pH of the first set of operating conditions is maintained in a range from 7.0 to 9.0 (7.5 to 8.0) (see Shih col. 5 lines 44-45).

Regarding Claim 3:
	Shih, as previously modified, teaches the process according to Claim 2, wherein the pH of the first set of operating conditions is maintained in a range of from 6.5-8.5 (see Shih col. 5 lines 44-45).
	Shih does not explicitly teach a range of 8.5 to 9.0, however given that the prior art range of 6.5 to 8.5 overlaps the claimed of 8.5 to 9.0 at an endpoint a prima facie case of obviousness exists and it would have been obvious for one skilled in the art to use a pH 

Regarding Claim 4:
	Shih, as previously modified, teaches the process according to claim 1, wherein the temperature of the first and/or second set of operating conditions is maintained in a range of from 45 to 60°C (see Shih col. 2 lines 22-24).
	Shih does not teach that the temperature is maintained from 30 to 45°C. However, given that the prior art range of 45 to 60°C overlaps the claimed of 30 to 45°C at an endpoint a prima facie case of obviousness exists and it would have been obvious for one skilled in the art to use a temperature of 45°C (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

Regarding Claim 5:
	Shih. As previously modified, teaches the process according to any one of Claims 1 to 4, wherein the temperature of the first and/or second set of operating conditions is maintained in a range of from 41 to 70°C (45 to 60°C) (see col. 2 lines 22-24).

Regarding Claim 6:
	Shih, as previously modified, teaches the process according to claim 1, wherein: (a) the second reactor has a hydraulic/solids retention time of from 2 to 10 days; and/or (b) the first 
	Shih does not explicitly teach a retention time of 3 to 6.5 days in the second reactor. However, given that the prior art range of 2 to 10 days fully encompasses the claimed range of 3 to 6.5 days, a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to use a retention time of 3 to 6.5 days in the second reactor (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

Regarding Claim 8:
	Shih, as previously modified, teaches the process according to Claim 1, wherein the hydraulic and solids retention time of the third reactor is from 3 to 8 days (5 days) (see col. 6 lines 55-58).

Regarding Claim 9:
	Shih, as previously modified, teaches the process according claim 1, wherein the temperature of the first set and/or the second set of operating conditions is maintained in a range from 41 to 70°C (45 to 60°C) (see col. 2 lines 22-24) and the combined hydraulic and solids retention time of the first and second reactor is less than 14 days. Shih does not explicitly teach combined a hydraulic and solids retention time less than 8 days. However, given that the prior art range of less than 14 days fully encompasses the claim range of less than 8 days, a prima facie case of obviousness exists and it would have been obvious to one skilled in the art 

Regarding Claim 10:
	Shih, as previously modified, teaches the process according to claim 1, wherein the temperature of the third set of operating conditions is maintained in a range of from 25 to 35 °C (see col. 2 lines 44-47).
	Shih does not explicitly teach the temperature range of 30 to 45°C. However given that the prior art range of 25 to 35 °C overlaps the claims range of 30 to 45°C a prima facie case of obviousness exists and it would have been obvious for one skilled in the art to use a temperature between 30 to 45°C (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

Regarding Claim 11:
	Shih, as previously modified, teaches the process according to claim 1, wherein the temperature of the third set of operating conditions is maintained in a range of from 25 to 35 °C (see col. 2 lines 44-47).
	Shih does not teach a temperature maintained in the range from 41 to 70°C. Shih further teaches that a higher temperature increase the efficiency of the methane production (see col. 7 lines 58-61). It would therefore have been obvious to one skilled in the art to adjust the temperature in the third reactor in order to optimize the methane production and use a temperature between 41 to 70°C. “[W]here the general conditions of a claim are disclosed in 
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding Claim 12:
	Shih, as previously modified, teaches the process according to claim 1, wherein a microbial seed (source of bacteria) is continually or periodically fed into the first reactor during operation (see col. 3 lines 22-25).

Regarding Claim 18:
	Shih, as previously modified, teaches the process according to Claim 1, wherein: (a) the conditions in the first, second and, third reactors are substantially free of slow growing aceticlastic methanogens from the Methanosaetaceae genus (no Methanosaetaceae genus are included) (see Whole document); or (b) the total hydraulic/solids retention time of the process is from 3.1 to 11 days.

Regarding Claim 20:
	Shih, as previously modified, teaches the process according to Claim 1, wherein: (a) the first, second and, third reactors are separate vessels or one or more of the reactors are housed .

Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Shih (USPN 5,525,229) as applied to claim 1 above, and further in view of Elbeshbishy et al (US 2013/0137153).

Regarding Claim 13:
	Shih, as previously modified, teaches the process according to claim 1.
	Shih does not teach that the first reactor is a continuous stirred-tank reactor.
	Elbeshbishy teaches that anaerobic digestion is known to occur in continuous stirred-tank reactors (CSTR) (see para. 0036).
	Shih and Elbeshbishy are analogous inventions in the art of anaerobic digestion. It would have been obvious to one skilled in the art to operate the first reactor of Shih as a CSTR, as disclosed by Elbeshbishy because it is the simple substitution of one known anaerobic digester type with another know anaerobic digester type, obviously resulting in anaerobic digestion with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Claims 14  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (USPN 5,525,229) as applied to claim 1 above, and further in view of Zhang (US 2013/0260433).

Regarding Claim 14:
	Shih, as previously modified, teaches the process according claim 1.
	Shih does not explicitly teach that the first reactor is adapted to provide a population of bacteria enriched in Proteiniborus, Flavobacteriaceae, Tissierella, Acholeplasma and Pseudomonas. Shih further teaches that the first reactor is adapted to provide acid forming bacteria (see col. 5 lines 15-21).
	Zhang teaches that acid forming bacteria for anaerobic digestion include Pseudomonas (see para. 0087).
	Shih and Zhang are analogous inventions in the art of anaerobic digestion. It would have been obvious to one skilled in the art before the effective filing date of the invention to include the Pseudomonas of Zhang in the first reactor of Shih because it is the simple addition of a known anaerobic acid forming bacteria to a reactor using anaerobic acid forming bacteria and because Shih does not limit the specific bacteria used.  

Regarding Claim 17:
	Shih, as previously modified, teaches the process according claim 1.
	Shih does not explicitly teach that the conditions in the second reactor and the third reactor are adapted to provide a population of bacteria enriched in aceticlastic methanogens from the Methanosarcinaceae genus, hydrogenotrophic methanogens, unclassified Bacteroidetes, Flavobacteriaceae, Clostridium IV, and Sphaerochaeta. Shih further teaches that 
	Zhang teaches that Methanosarcinaceae are used for methane production in anaerobic reactors (see para. 0087).
	Shih and Zhang are analogous inventions in the art of anaerobic digestion. It would have been obvious to one skilled in the art before the effective filing date of the invention to include the Methanosarcinaceae of Zhang in the second reactor of Shih because it is the simple addition of a known anaerobic methane forming bacteria to a reactor using anaerobic methane producing bacteria and because Shih does not limit the specific bacteria used.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (USPN 5,525,229) as applied to claim 1 above, and further in view of Yu et al (US 2013/0309740).

Regarding Claim 22:
	Shih, as previously modified, teaches the process of according to claim 1.
	Shih does not teach that the microbial sees is obtained from one or both of the second reactor and third reactor.
	Yu teaches two anaerobic reactors in series wherein the microbial seed for the first reactor is obtained from the second reactor (see para. 0046).
	Shih and Yu are analogous inventions in the art of anaerobic digestion. It would have been obvious to one skilled in the art to replace the bacteria supply of Shih with seed from the second reactor of Shih, as disclosed by Yu because it allows bacteria to be recycled (see Yu para. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/15/2021